
	
		I
		112th CONGRESS
		1st Session
		H. R. 1566
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Walz of Minnesota
			 (for himself, Mr. Michaud, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Servicemembers Civil Relief Act to enhance
		  protections for members of the uniformed services relating to mortgages,
		  mortgage foreclosure, and eviction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Servicemembers from
			 Mortgage Abuses Act of 2011.
		2.Enhanced
			 protections for members of uniformed services relating to mortgages, mortgage
			 foreclosure, and eviction
			(a)Extended period
			 of protections
				(1)Stay of
			 proceedings and period of adjustment of obligations relating to real or
			 personal propertySection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is amended by striking within 9
			 months and inserting within 24 months.
				(2)Period of relief
			 from sale, foreclosure, or seizureSection 303(c) of such Act (50
			 U.S.C. App. 533(c)) is amended by striking within 9 months and
			 inserting within 24 months.
				(3)Repeal of
			 sunsetSubsection (c) of
			 section 2203 of the Housing and Economic Recovery Act of 2008 (Public Law
			 110–289; 50 U.S.C. App. 533 note) is amended to read as follows:
					
						(c)Effective
				dateThe amendments made by subsection (a) shall take effect on
				the date of the enactment of this
				Act.
						.
				(b)Increased
			 criminal penalties
				(1)Felony for
			 unlawful eviction or distress
					(A)In
			 generalSubsection (c) of
			 section 301 of the Servicemembers Civil Relief Act (50 U.S.C. App. 531(c)) is
			 amended by striking not more than one year and inserting
			 not more than two years.
					(B)Clerical
			 amendmentThe heading of such subsection is amended by striking
			 Misdemeanor and inserting
			 Felony.
					(2)Felony for
			 unlawful sale, foreclosure, or seizure
					(A)In
			 generalSubsection (d) of section 303 of such Act (50 U.S.C. App.
			 533(d)) is amended by striking not more than one year and
			 inserting not more than two years.
					(B)Clerical
			 amendmentThe heading of such
			 subsection is amended by striking Misdemeanor and inserting
			 Felony.
					(3)Review of
			 Federal Sentencing GuidelinesPursuant to the authority under
			 section 994 of title 28, United States Code, the United States Sentencing
			 Commission shall review the Federal Sentencing Guidelines and policy statements
			 applicable to offenses under section 301(c) and 303(d) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 501 et seq.) to reflect the amendments made by
			 paragraphs (1) and (2).
				(c)Increased civil
			 penalties generallySection 801(b)(3) of such Act (50 U.S.C. App.
			 597(b)(3)) is amended—
				(1)in subparagraph
			 (A), by striking $55,000 and inserting $110,000;
			 and
				(2)in subparagraph
			 (B), by striking $110,000 and inserting
			 $220,000.
				
